Citation Nr: 1532101	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for tinea versicolor (a skin disability). 

2.  Service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976, and from January 1991 to March 1991.  The Veteran had additional service in the Army Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2007 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The February 2007 rating decision denied service connection for a right ankle disorder.  The May 2012 rating decision granted service connection for tinea versicolor, initially assigning a noncompensable (zero percent) disability rating.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

In February 2009 and October 2014, the Veteran appeared at Board hearings before the undersigned Veterans Law Judge (VLJ).  The Board hearing transcripts have been associated with the claims file.   

In May 2012, the Board issued a decision that, in part, denied service connection for a right ankle disorder.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  As such, in a June 2014 decision, the Board vacated the portion of the May 2012 Board decision that denied service connection for a right ankle disorder.

In making its decision with respect to the skin disability rating on appeal, the Board is relying on evidence that it developed subsequent to the issuance of the most recent supplemental statement of the case with respect to this claim.  Specifically, the Board has relied on the "Rule of Nines," coupled with the testimony provided by the Veteran and his wife during the October 2014 Board hearing, to determine the approximate percentage of body area affected during flare-ups of the service-connected skin disability.  In June 2015, the Board followed the regulatory procedures at 38 C.F.R. § 20.903(b) (2014), providing a copy of the evidence (Rule of Nines) to the Veteran and representative with notice of its proposal to use the Rule of Nines as evidence, explained how the Board was planning to rely on the evidence, and provided an opportunity (60 days) for a response.  See Thurber v. Brown, 5 Vet.App. 119, 126 (1993).  In a June 2015 letter, the Veteran's representative indicated that there was no further evidence or argument to submit for the Board's consideration of this appeal and waived the 60-day period afforded for the Veteran and representative to submit additional evidence in support of the claim.  

A July 2013 rating decision denied service connection for depression, to include as secondary to the service-connected skin disability.  In an October 2014 statement, the Veteran's representative represented that a notice of disagreement (NOD) with respect to the July 2013 denial of service connection for depression is of record.  See also October 2014 Board hearing transcript.  This general assertion that a NOD was filed is called into question by the record and the Veteran's actual statement.  The record does not appear to contain a NOD to the July 2013 rating decision.  The representative's October 2014 statement appears to refer to language in a January 2014 Veteran statement, which the representative contends refers to the Veteran's mental state.  It does not appear from language and context of this statement that it refers to a mental state; instead, the January 2014 Veteran statement contains statements by the Veteran relating to the extent of the skin disability on appeal.  While the January 2014 Veteran statement refers to a purported December 3, 2013 letter wherein the RO is to have advised the Veteran that it will try to resolve the disagreement and that a Decision Review Officer (DRO) will be assigned, the record does not contain a December 2013 RO letter.  Additionally, the Veteran's reference to a purported December 2013 letter is vague and does not refer explicitly or implicitly to the July 2014 denial of service connection for depression, either by date of decision or issue decided.  A NOD must express dissatisfaction or disagreement with the decision and a desire to contest the result, and must do so in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2014); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement was not a NOD because it did "not purport to disagree with an RO decision"); Allin v. Brown, 
10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a NOD because the writing expressed no dissatisfaction with the rating decision or a desire for appellate review). 

Based on the foregoing, the Board finds that the issue of whether a timely NOD was filed with respect to the July 2013 denial of service connection for depression has been raised by the record.  As the issue whether a timely NOD was filed with respect to the July 2013 denial of service connection for depression has not been adjudicated by the AOJ, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1. For the entire initial rating period from March 27, 2006, the service-connected tinea versicolor has been manifested by itching rash that, at its worst during flare-ups, covers between 20 percent and 40 percent of the total body area.

2. For the entire initial rating period from March 27, 2006, including at its worst during flare-ups, the service-connected tinea versicolor has not manifested in rash that affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.

3. The Veteran experienced a right ankle injury during service, specifically an October 1973 sprained right ankle, manifested by soft tissue swelling over the lateral malleolus. 

4. The Veteran did not experience chronic right ankle disorder symptomatology during the first period of active service.

5. The Veteran did not experience degenerative joint disease (DJD) of the right ankle manifested to a compensable degree within one year of the May 1976 discharge from the first period of active service, or continuous right ankle disorder symptomatology after the May 1976 discharge from the first period of active service. 

6. The Veteran did not experience chronic right ankle disorder symptomatology during the second period of active service.

7. The Veteran did not experience DJD of the right ankle manifested to a compensable degree within one year of the March 1991 discharge from the second period of active service, or continuous right ankle disorder symptomatology after the March 1991 discharge from the second period of active service. 

8. The Veteran's current right ankle disorder, diagnosed as mild degenerative changes, is not etiologically related to service. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent, but no higher, for tinea versicolor have been met for the entire initial rating period on appeal from March 27, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014). 

2. The criteria for service connection for a right ankle disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the determination below constitutes a full grant of the Veteran's claim for service connection for tinea versicolor, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist regarding that issue.

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

With respect to the claim for service connection for a right ankle disorder, a VCAA notice letter sent in July 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess. 

As to the appeal for a higher initial rating for the service-connected skin disability, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the Board hearing transcripts, and the Veteran's written statements in support of the appeal. 

In August 2009 and March 2011, the Veteran underwent VA examinations with respect to the skin disability.  The Board finds that, taken together, these examinations are adequate for purposes of rating the skin disability on appeal.  The examiners reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

During the October 2014 Board hearing, the Veteran and his wife described flare-ups of the service-connected skin disability.  In this decision, the Board has fully considered and rated the skin disability on appeal based on all the symptomatology described by the Veteran and his wife during the October 2014 Board hearing.  For reasons explained herein, the Board is rating the Veteran's skin disability for the entire period on the basis of how the skin disorder is at its worst, that is, during flare-ups, and is rating on the basis of all the body coverage the Veteran reported that he experiences at its worst during flare-ups.  

At the Board hearing, one of the Veteran's representatives asserted that the March 2011 VA skin examination is inadequate to rate the skin disability because the Veteran has to be afforded an examination during the worst flare-up.  The purpose of a new VA examination, to try to capture in clinical findings what the veteran says occurs during flare-ups, is rendered moot by the Board's findings in this case that the Veteran and his wife are competent and credible to testify regarding the body areas affected during flare-ups of the service-connected skin disability, the Board's rating of the skin disorder at its worst during flare-ups, and rating based on the assumption that all reported affected areas occur simultaneously during flare-ups.   

The Board finds that the legal authority directing attempts to examine a veteran during flare-ups is easily distinguishable from the case at hand where the Board is finding the Veteran and his wife competent and credible to report the affected areas during flare-ups, and is rating on the basis of the skin disability being at its worst during flare-ups, and is assuming that all areas are affected simultaneously.  Bowers v. Derwinski, 2 Vet. App. 675 (1992), held that, where the rating of a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Similarly, in Ardison v. Brown, 
6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.  The Court in Ardison found that the evidence of record indicated that the service-connected tinea pedis consisted of active and inactive stages during which the disorder improves and held that VA had failed in its duty of assist by not affording the Veteran a VA examination during the active stage of the tinea pedis.  

This Veteran's case is distinguishable from Bowers and Ardison because, in this case, during the October 2014 Board hearing, the Veteran and his wife testified that the Veteran has flare-ups of the skin disability during hot days and described in great detail the skin disability symptoms during the worst possible flare-ups, and with assistance and extensive questioning identified all body areas affected by the skin disability, including during flare-ups.  The Board has accepted as true the testimony provided by the Veteran and his wife with respect to the skin disability symptomatology during flare-ups and has resolved reasonable doubt in favor of the Veteran by finding between 20 and 40 percent of the body is affected, resulting in the grant of the higher (30 percent) rating.  The Board's findings are based on the reported body areas affected and assume the most severe symptomology during flare-ups as described by the Veteran and his wife during the October 2014 Board hearing.  

Under the facts of this Veteran's case, a VA examination not only cannot reveal a higher body percentage coverage than that to which the Veteran has reported, and the Board has found, occurs during flare-ups, a VA examination is unlikely to capture the Veteran's skin disorder during a flare-up, and, even if the Veteran were examined on a day of active flare-up, because the skin disorder intermittently affects only parts of several areas at any given time, rather than all affected areas at the same time, as the Veteran and his wife testified, a VA examination is even likely to show a lower body percentage covered than the body percentage coverage the Board is finding in this decision.  The clinical findings from a new VA examination of the same body percentage coverage to which the Veteran testified, and which the Board finds credible, would at best only corroborate the testimony regarding the body areas affected.  Such corroboration of the competent lay testimony of the Veteran and his wife regarding body coverage is not required, and it would be legal error to require.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (VA cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  VA may not exclude evidence because it is from the veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA may not disregard a medical nexus opinion solely on the rationale that the medical opinion was based on an "uncorroborated" history given by the veteran of in-service acoustic trauma where the history has not been found to be inaccurate); VAOPGCPREC 20-95 (recognizing that for some rating issues a history obtained from the veteran may be adequate for examination purposes). 

Moreover, any VA examination findings showing less than the body percentages and the areas affected by the Veteran would be evidence that is of less probative value than the Veteran's and his wife's own testimony as to areas affected during flare-ups, so would be outweighed by the more favorable competent lay evidence, and would be of little probative value.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation).  For this reason, a new VA examination would at best create additional evidence that be consistent with the facts already found regarding the severity of the skin disability during flare-ups, and at worst (similar to other clinical findings of record that resulted in the 10 percent rating) show no active flare-up or show a lower body percentage coverage that would tend to support a lower rating than 30 percent.  

It would be pure speculation detached from the facts and evidence in this case to think that a VA examination would reveal a skin disorder during flare-ups that is worse than what the Veteran and his wife have testified to or that covers more body percentage that the Veteran even knows he has to somehow derive a body percentage of coverage of greater than 40 percent that is detached from all the other findings and testimony in this case to warrant a rating in excess of 30 percent; therefore, there is no reasonable possibility that another VA examination would aid in substantiating the appeal for a higher rating than 30 percent for the skin disability.  As such, a remand for a new examination of the skin is not necessary because there is no reasonable possibility that a new examination, even if scheduled during a flare-up, will result in a higher rating for the skin disability because the Board is granting the 30 percent rating based on the symptoms of the skin disability during the worst flare-ups as described by the Veteran and his wife.  

Moreover, as a practical alternative to a VA examination that would be scheduled in advance on a given day to which the Veteran would be notified days or weeks in advance, the Veteran was advised by the VLJ and his representative during the Board hearing that he could seek medical care during flare-ups or when he experiences a flare-up of the skin disability, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

In August 2009 and March 2011, respectively, VA provided the Veteran with VA medical examinations to determine the nature and etiology of the right ankle disorder.  Of note, in the September 2009 VA medical examination report, the VA examiner reported reviewing the claims file, interviewing the Veteran, conducting a physical examination, and diagnosing the Veteran as having a "right ankle condition."  Having done so, the September 2009 VA examiner reported an inability to resolve the question of service connection without resort to mere speculation. 

In January 2011, having reviewed the evidence, the Board found that the September 2009 VA examiner did not adequately explain the basis for reporting that he could not offer an opinion without resort to speculation and remanded this matter for an additional VA examination.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record); see also Barr, 21 Vet. App. 303.

In a March 2011 VA medical examination report, a VA examiner noted carefully reviewing the claims file, interviewing the Veteran, conducting a physical examination, and diagnosing mild degenerative changes of the right ankle.  Having done so, the March 2011 VA examiner opined that, based on all evidence, lay and medical, the Veteran's right ankle disorder was not as likely as not related to service.  As the March 2011 VA medical examination report was written after a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, findings regarding the Veteran's right ankle disorder supported by the evidence, to include clinical data, and reasoned medical opinions, the Board finds that the March 2011 VA medical examination report with opinion is adequate for VA rating purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As stated above, in May 2012, the Board denied service connection for a right ankle disorder.  In August 2013, the Federal Circuit approved a settlement agreement to remedy any potential harm caused by VA's issuance of a rule in violation of the notice-and-comment requirements of section 553 of the Administrative Procedure Act (APA) that eliminated procedural due process and appellate rights under 
38 C.F.R. § 3.103 (2014).  See Nat'l Org. of Veterans' Advocates, Inc., 725 F.3d at 1314; APA, 5 U.S.C.A. §§ 500 et seq. (West 2014).  Under the agreement, VA provided any "potentially affected claimants" notice of the opportunity to have a new hearing, submit new evidence, and receive a new decision.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) applies to hearings before the Board). 

The Veteran was identified as a "potentially affected claimant" because he received a hearing before the Board, and the May 2012 Board decision denying service connection for a right ankle disorder was issued during the period from August 23, 2011, through June 18, 2012, and cited (although favorably) to Bryant and 
38 C.F.R. § 3.103.  The Veteran was identified as a "potentially affected claimant" notwithstanding the fact that the citation to Bryant by the Board in the now vacated May 2012 Board decision was to show recognition of Bryant as legal authority and to show how the VLJ had complied with notice duties emphasized in Bryant. 

In September 2013, the Veteran was advised of the opportunity to request a new decision, with or without first having a new Board hearing.  The Veteran responded that he wished to have the prior Board decision vacated and to present testimony at a videoconference Board hearing before a new Board decision was issued.  In June 2014, the May 2012 Board decision, insomuch as it denied service connection for a right ankle disorder, was vacated and the Veteran presented testimony with respect to the issues on appeal in an October 2014 Board hearing.

Although the May 2012 Board decision was vacated as part of the Bryant litigation, the May 2012 Board decision cited to Bryant favorably, applied the Bryant holding, and explained how the VLJ complied with the Bryant case in providing notice to the Veteran as to what evidence is needed to substantiate the claim for service connection for a right ankle disorder.  It is not for any identified Bryant notice deficiency, but only because the Board cited to Bryant, albeit favorably, that the May 2012 Board decision was vacated pursuant to the Nat'l Org. of Veterans' Advocates, Inc. litigation.  Despite the Veteran's statement during the October 2014 Board hearing that he did not have any additional testimony with respect to the claimed right ankle disorder, the undersigned VLJ asked the Veteran additional questions pertaining to the claimed right ankle disorder, especially with respect to the in-service injury.  

During the October 2014 Board hearing, the undersigned VLJ also complied with Bryant with respect to the skin disability rating issue by advising the Veteran to seek treatment during flare-ups of the skin disability so that such evidence could be included in the claims file.  Additionally, the Board has developed additional evidence since the hearing, namely the "Rule of Nines," that favorably allows for a higher initial rating of 30 percent for the skin disability based on the October 2014 Board hearing testimony by the Veteran and his wife regarding the worst possible flare-ups of the skin disability.  The October 2014 Board hearing transcript includes a thorough discussion and testimony by the Veteran and his wife with respect to the skin disability rating issue, so there is no missing or overlooked evidence pertaining to this issue, and no need to develop additional evidence in the form of a VA examination that would be less probative and not more favorable than the evidence already of record. 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for the skin disability, and finds that the severity of the skin disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating for Tinea Versicolor

The Veteran is in receipt of a 10 percent rating for the service-connected tinea versicolor under Diagnostic Code 7899-7806.  38 C.F.R. § 4.118.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  

At the outset, the Board finds that the predominant disability of acne more closely approximates dermatitis or eczema; accordingly, DC 7806 is the most appropriate diagnostic code to rate the service-connected skin disability.  Tinea versicolor is a chronic, usually symptomless disorder, characterized by macular patches of various sizes and shapes, with colors from white in pigmented skin to tan or brown in pale skin.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  

Under DC 7806 (dermatitis or eczema), a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The "Rule of Nines" is a method of estimating the percentage of total body surface.  The Rule of Nines was developed to help assess the extent of burns.  In this method, the body is divided into sections of 9 percent, or multiples of 9 percent, each: head and neck, 9 percent; anterior trunk, 18 percent; posterior trunk, 18 percent; upper limbs, 18 percent; lower limbs, 36 percent; genitalia and perineum, 1 percent.  See Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition.  

The Veteran contends that he meets the criteria for a 60 percent rating under 
DC 7806 because tinea versicolor covers 63 percent of the total body area, to include during flare-ups.  See October 2014 Board hearing transcript; January 2015 representative statement.   

After review of all the lay and medical evidence of record, the Board finds that the service-connected skin disability more nearly approximates the criteria for a 30 percent disability rating, and does not more nearly approximate the criteria for a higher (60 percent) rating under DC 7806.  For the entire initial rating period on appeal from March 27, 2006, the service-connected skin disability manifested in itchy rash that affects between 20 and 40 percent of the total body area during flare-ups.  For the entire initial rating period on appeal from March 27, 2006, event at its worst during flare-ups, the service-connected skin disability has not manifested in rash that affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period during the appeal period.

A February 2011 VA treatment record shows that the Veteran had rash on the back, chest, and neck as a result of the service-connected skin disability.  A July 2011 VA treatment record shows that the Veteran had rash on the face, shoulders, neck, and face.  A July 2012 VA treatment record shows that the Veteran continued to have itching intermittently and that rash was limited to the chest, back, face, and neck.  

Upon examination by VA in August 2009, the VA examiner noted a patchy skin rash on the posterior trunk with discoloration and itching.  Upon examination by VA in March 2011, the VA examiner found tinea versicolor on the neck, chest, and back covering less than one percent of body surface area, less than one percent of the total body area, and less than one percent of the visible body surface area.  

During the October 2014 Board hearing, the Veteran and his wife testified that, during flare-ups of the skin disability, the skin breaks out in rash that covers the side of the face, the front and back of the neck, the back, chest, shoulders, and the sides of the stomach.  The Veteran clarified that, on his chest, the rash covers from his nipples and above.  At the October 2014 Board hearing, the Veteran's wife testified that when the Veteran has flare-ups of the service-connected skin disability he has rash on the chest, back, the stomach, and around the neck. 

Based on the foregoing, relying on the Rule of Nines, coupled with the Veteran and wife's credible lay testimony during the October 2014 Board hearing with respect to all the symptoms and body area coverage they reported that occurs during flare-ups of the service-connected skin disability, the Board finds that the criteria for a higher initial rating of 30 percent under DC 7806 are met because an approximate body percentage area of more than 20 percent but less than 40 percent could be ascertained.  38 C.F.R. § 4.118.  The Board finds that the affected total body percentage area when the skin disability is at its worst during flare-ups, and finding that all the body areas reported by the Veteran and his wife are in fact covered at the same time, totals 36 percent of body area covered, according to the calculations outlined below.  In reaching this conclusion, the Board has accepted as true the testimony provided by the Veteran and his wife with respect to all the symptoms of the skin disability during the worst of flare-ups.  

The head and neck affected area more nearly approximates 4.5 percent because the Veteran and wife testified during the October 2014 Board hearing that the rash covers the side of the face, as well as the front and back of the neck.  The Board finds that total affected area of the face and neck does not more nearly approximate a higher percentage than 4.5 percent because the Veteran's and wife's testimony indicates that the top of the face as well as the back of the head are not affected.  

The back total affected area more nearly approximates 9 percent because the Veteran and his wife testified during the October 2014 Board hearing that the rash covers the back.  The total affected area of the back does not more nearly approximate a higher percentage because the Veteran's and wife's testimony indicates that the lower back area is not affected.  

The total chest total affected area more nearly approximates 9 percent because the Veteran and his wife testified during the October 2014 Board hearing that the rash covers the chest.  The Board's consideration of the chest as 9 percent coverage requires resolving reasonable doubt in the Veteran's favor to find that the entire chest area is covered, rather than just the chest area from the nipples upward, given that the Veteran testified that the rash covers the chest from the nipples and above.  Nine percent is the percentage for the entire chest area. 

The stomach affected area more nearly approximates 4.5 percent because, while the Veteran's spouse testified during the October 2014 Board hearing that the rash covers the stomach area, the Veteran explained that the rash covers the side of his stomach only.  In light of the Veteran's testimony, the total affected area of the stomach does not more nearly approximate a higher percentage.  

The shoulders/arms affected area approximates 9 percent total for both shoulders/arms (4.5 percent from the top of each arm to the elbow approximately). The Board is resolving reasonable doubt in the Veteran's favor in finding that the rash reaches the elbow level because the Veteran only testified that the shoulders are affected, but did not testify that the rest of the arms were affected.  

The Veteran and his wife are competent to testify regarding observable symptoms, such as the presence of rash, because this requires only personal knowledge as it comes to them through their senses.  See McCartt, 12 Vet. App. at 167 (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation).   

As the hearing testimony with respect to which body areas are covered is within the Veteran and his wife's lay competence to testify, the Board finds it is within the Board's competence to apply that testimony to the body areas reported to be affected by the service-connected skin disability during flare-ups, by using the Rule of Nines.  The question of what factual determinations are within the competence of lay persons is fundamentally the same whether the lay person is a witness or an adjudicator.  See Savage v. Shinseki, 24 Vet. App. 249, 259 (2011) (recognizing analogously that the Board is competent to interpret audiometric graphs into numeric form, and requiring the Board to address such test results in the record); Kelly v. Brown, 7 Vet. App. 471 (1995) (recognizing the Board as the fact finder, including interpreting results from an audiometric graph, and requiring the Board to discuss the results of the private audiometric testing); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis").  

The Board has considered and weighed the January 2015 representative's statement that, based on a consultation of the physician on staff, the total body affected area is 63 percent.  Specifically, the representative organization's medical advisor assumed that the body areas affected by the service-connected skin disability were as follows: the head and neck at 9 percent, the anterior trunk at 18 percent, the posterior trunk at 18, the left arm at 9 percent, and the right arm at 9 percent.  However, the representative's medical advisor's assumptions as to body percentages are factually inaccurate, and are contradicted and outweighed by the October 2014 Board hearing testimony provided by the Veteran and his wife with respect to the total body affected area, as well as specific body areas affected, during the worst flare-ups of the service-connected skin disability. 

With respect to the head and the neck, the Veteran and wife testified at the October 2014 Board hearing that, during the worst flare-ups, the rash covers the side of the face, as well as the front and back of the neck; therefore, the Veteran's and wife's testimony indicates that the top of the face as well as the back of the head are not affected.  As such, the representative's medical advisor's assignment of the full 9 percent based on coverage derived assuming all the head and neck is affected is factually inaccurate.

As to the posterior trunk, the Veteran and wife testified at the October 2014 Board hearing that, during the worst flare-ups, the rash covers the back but not the lower back area; therefore, only 9 percent is warranted, as opposed to 18 percent assigned by the representative medical advisor, because the lower back area is not affected as per the testimony provided by the Veteran and his wife. 

With regard to the anterior trunk, the Veteran and wife testified at the October 2014 Board hearing that, during the worst flare-ups, the rash covers the chest from the nipples upward, as well as the side of the Veteran's stomach only rather than the entire stomach (lower torso) area.  The Board has resolved doubt in favor of the Veteran and found that the entire chest area is covered resulting in a 9 percent coverage area, in addition to 4.5 percent based on the Veteran's testimony that rash covers the side of his stomach, so only more nearly approximating half of 9 percent.  As such, the representative's medical advisor's assignment of 18 percent for the anterior trunk, which assumes full coverage of the entire anterior trunk, is not based in fact because, according to the Veteran's testimony, the anterior trunk is not completely affected by rash during the worst flare-up of the skin disability.

Finally, with respect to the arms, the Veteran and his wife testified at the October 2014 Board hearing that, during the worst flare-ups, the rash covers the shoulders, but the Board has resolved doubt in the Veteran's favor in finding that the rash reaches the elbow level resulting in 4.5 percent coverage area for each arm.  The Veteran and wife did not indicate that the rash covers the rest of the arm; therefore, the representative's medical advisor's assumption of 9 percent (total) coverage of each arm is also not based on the facts of this case as it is inconsistent with the October 2014 Board hearing testimony. 

The representative's medical advisor's numbers are assuming entire body areas are covered, but the Veteran's and wife's testimony was less than the total area or more specifically delineated the body area than did the medical advisor.  Based on the foregoing, the representative's medical advisor's assessment of the body area percentages affected by the service-connected skin disability is based on inaccurate facts so is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the service-connected skin disability did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period during the appeal period.  VA treatment records during the appeal period show that the service-connected skin disability only required antifungal topical treatment (Ketoconazole, Lamisil, and Selenium Sulfide) and antihistamine medication (Hydroxyzine).  During the August 2009 VA examination, the Veteran reported that he intermittently used creams and topical corticosteroids during the previous 12 months.  The Board finds that the use of antihistamines or topical corticosteroids does not approximate a rating based on "systemic therapy such as corticosteroids or other immunosuppressive drugs" as required under DC 7806.  The Veteran indicated that he used topical corticosteroid treatments intermittently.  See August 2009 VA examination report.  Moreover, during the March 2011 VA examination, the Veteran reported that he used Lamisil constantly and described it as a topical steroid.  However, Lamisil is considered an antifungal topical cream.  Therefore, it appears that the Veteran has confused usage of antifungal topical cream and corticosteroid treatment. 

Based on the foregoing, the Board finds that, during reported flare-ups of the service-connected skin disability, the total affected body area more nearly approximates 36 percent, which warrants the higher rating of 30 percent, but does not more nearly approximate total body area higher than 40 percent so as to warrant the higher (60 percent) rating under DC 7806.  38 C.F.R. § 4.118.  The record also reflects that at no point during the appeal period did the service-connected skin disability require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.  In fact, the record reflects that the only treatment the Veteran received for the service-connected skin disability was in the form of topical antifungal treatment.  

A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801 - 7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that while the record reflects that the Veteran has some rash on the face and neck, the Veteran's predominant skin disability most closely approximates a rating based on dermatitis and eczema under DC 7806, and is appropriately rated based on total affected body area between 20 and 40 percent.  Because disabilities under DC 7806 are to be rated either as dermatitis "or" based on as a disfigurement of the head, face, or neck, "or" scars "depending on the predominant disability," the Board finds that the Veteran may not receive separate ratings in addition to the currently-assigned 30 percent rating under DC 7806 for the same disability.  See 38 C.F.R. § 4.118.  Additionally, the Veteran is not shown to have benign neoplasms on the skin, or impairment of function due to the skin disability.  Accordingly, the Board finds that, for the entire initial rating period on appeal, the Veteran's skin disability symptoms have not been of the severity indicated for a 60 percent rating for dermatitis or eczema.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the service-connected skin disability for any part of the initial rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, with respect to a higher initial rating for the skin disability, the Board finds that the symptomatology and impairment caused by the Veteran's skin disability is specifically contemplated by the schedular rating criteria.  For the entire initial rating period, the Veteran's skin disability has been manifested by rash affecting more than 20 percent but less than 40 percent of the Veteran's entire body, and has not required any systemic corticosteroid or immunosuppressive therapy.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, DC 7806.  The schedular rating criteria, including DC 7806 and the alternative evaluations under DCs 7800 through 7805, specifically provide for disability ratings based on skin disorders and residual scarring affecting the body.  DC 7806 also takes into account topical and systemic therapy.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairment reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.   In the absence of exceptional factors associated with the Veteran's skin disability, the Board finds that the criteria for submission for assignment for extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App at 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for tinea versicolor; therefore, the holding in Johnson is not for application.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disability.  Therefore, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease, which is a form of arthritis, is listed as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for a right ankle disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. 
§ 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and degenerative joint disease (as a form of arthritis) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his right ankle and tinea versicolor disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's right ankle and tinea versicolor disorders because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the questions of service connection.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Right Ankle Disorder

The Veteran essentially contends that he sustained a right ankle disorder when he sprained his right ankle during the first period of active service in October 1973.  The Veteran currently has a right ankle disorder, diagnosed as mild degenerative changes of the ankle.  Throughout the record of evidence, the Veteran has indicated his belief that the current right ankle disorder is related to the October 1973 in-service right ankle sprain.  See e.g., October 2014 Board hearing transcript.

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a right ankle disorder.  First, the Board finds that, while the Veteran experienced an in-service right ankle injury during the first period of service, specifically an October 1973 sprained right ankle, manifested by soft tissue swelling over the lateral malleolus, he did not experience chronic symptoms of right ankle disability during service.  Reviewing the service treatment records, in an October 1973 service treatment record, specifically a right ankle MRI report, a service examiner reported soft tissue swelling over the lateral malleolus, but no other abnormalities.  In an additional October 1973 service treatment record, written one week later, the Veteran reported still experiencing pain upon standing or marching after the previous week's ankle sprain.  The service examiner noted good healing in the right ankle, and prescribed warm soaks and exercise.  The Veteran has indicated that the October 1973 ankle injury is the only injury to the ankle he sustained during service.  See October 2014 Board hearing transcript. 

The Board finds that the Veteran did not experience chronic right ankle disorder symptomatology during his first period of active service.  At the August 2008 DRO hearing, the Veteran indicated that he went to the hospital four to five times in service for treatment for his right ankle.  At the February 2009 Board personal hearing, the Veteran testified that during service he went back to have treatment for his right ankle about three times after the initial appointment for treatment during service, and that he only went for treatment as needed, when the ankle bothered him. 

The Board notes that the record indicates that the Veteran visited medical personnel twice in October 1973, meaning that the Veteran only experienced problems with his right ankle, at most, four times during the remaining two years and six months of service subsequent to the October 1973 right ankle injury; however, the service treatment records for the Veteran's first term of service contain no notation indicating diagnosis or treatment for a right ankle disorder after October 1973.  The Board notes that the service treatment records indicate that the Veteran would seek care if necessary, as the Veteran sought treatment on many occasions for a skin disorder, and the Veteran testified that he was to seek treatment for right ankle disorder as needed.  Yet, the service treatment records contain only two notations, both dated in October 1973, for treatment for a right ankle disorder.  Such absence of treatment for right ankle injury in the service treatment record, in the context of other specifically noted treatment for another disorder, distinguishes this case from one where there is simply an absence of notation in the service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this case, the silence in the service treatment (medical) record is relied upon as contradictory evidence because subsequent treatment for a right ankle disorder would ordinarily have been recorded in the medical record.  See Kahana, 24 Vet. App. at 433 , n.4 (discussing credibility in relation to medical evidence, stating VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete, and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

As will be explained below, the Veteran has made other, more recent statements for compensation purposes indicating continuous right ankle disorder symptomatology following service discharge that are so inconsistent with his own, more contemporaneous statements and histories, including those for treatment purposes, that they lack credibility.  See Caluza, 7 Vet. App. at 506 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, inconsistent statements, internal inconsistency, facial plausibility, self interest, and consistency with other evidence of record). As such, the Board finds that the more contemporaneous service treatment records, indicating two instances of treatment for a right ankle disorder during the Veteran's first term of service, are of more probative value than the Veteran's recent comments made for VA disability compensation purposes that he had repetitive symptoms and treatment for a right ankle disorder during his first term of service. See Madden at 1481.  Considering this evidence, the Board finds that the weight of the evidence weighs against a finding of chronic right ankle disorder symptomatology during the Veteran's period of active service. 

The Board next finds that the Veteran did not experience DJD of the right ankle manifested to a compensable (10 percent) degree within one year of the May 1976 discharge from the first period of active service, or continuous right ankle disorder symptomatology after the May 1976 discharge from the first period of active service.  The claims file does not contain any treatment records indicating treatment or diagnosis for a right ankle disorder during the interim period between the Veteran's periods of active service, lasting from approximately May 1976 to January 1991.  In a November 1988 service examination report, the service examiner noted that the Veteran had pes planus of the feet, but did not indicate any right ankle disorder.  In a November 1988 report of his medical history, the Veteran denied experiencing arthritis or lameness, and did not report having experienced a right ankle disorder. 

In the March 2006 claim for VA disability benefits, the Veteran stated that he had experienced a right ankle disorder beginning on October 21, 1973, the date of the in-service left ankle sprain noted in the service treatment records.  At the August 2008 DRO hearing, the Veteran testified that his right ankle disorder had been ongoing for 30 or 35 years.  In an August 2009 VA medical examination report, the Veteran stated that he had experienced recurring problems with his ankle while serving for unverified periods in the Army Reserves as a drill instructor until his retirement in 2005.  In an August 2009 VA medical examination report, the Veteran stated that he injured his right ankle during his first period of service in 1975.  In the March 2011 VA medical examination report, the Veteran stated that, during the period from 1986 to 2005, he experienced recurring problems with his ankle; yet, at the February 2009 Board personal hearing, the Veteran testified that his right ankle was all right when he was discharged after his first term of service.  At the October 2014 Board hearing, the Veteran stated that he was under physical profile limitation during his Reserve service, but clarified that this is due mainly to knee injuries and not right ankle symptoms or treatment.

Moreover, as will be detailed below, in respective January 1991, March 1991, November 1992, November 1997, and February 2003 reports of his medical history, the Veteran did not report experiencing or having ever experienced any right ankle disorder.  As the Veteran's March 2006, August 2008, August 2009, and March 2011 statements are inconsistent with lay statements included in the record in which he either specifically denied experiencing right ankle disorder symptomatology or failed to report such symptomatology, the Board finds that the Veteran's March 2006, August 2008, August 2009, and March 2011 statements, which were made for VA disability compensation purposes, indicating continuous right ankle disorder symptomatology after his May 1976 discharge from his first period of active service, lack credibility.  See Caluza at 506.  For these reasons, the Board finds that the Veteran did not experience degenerative joint disease of the right ankle manifested to a compensable degree within one year of his May 1976 discharge from his first period of active service, or continuous right ankle disorder symptomatology after the May 1976 discharge from the first period of active service.

The Board next finds that the Veteran did not experience chronic right ankle disorder symptomatology during the second period of active service, which lasted from January 1991 to March 1991.  In a January 1991 report of his medical history upon entry into active service, the Veteran did not report experiencing or having ever experienced right ankle disorder symptomatology.  The service treatment records for the Veteran's second period of active service contain no notation indicating diagnosis or treatment for a right ankle disorder.  In a March 1991 service medical discharge examination report, a service examiner indicated that the Veteran's lower extremities were evaluated and found to be normal.  In a report of his medical history at service separation in March 1991, the Veteran specifically denied any history or current complaints of arthritis, joint deformity, or lameness, and did not report having ever experienced any right ankle disorder.  Moreover, other than the non-credible March 2006, August 2008, August 2009, and March 2011 statements indicating continuous or recurrent right ankle disorder symptomatology since onset in October 1973, the Veteran has not submitted any lay evidence indicating chronic right knee disorder symptomatology during his second period of active service.  For these reasons, the Board finds that the Veteran did not experience chronic right ankle disorder symptomatology during the second period of active service. 

The Board finds that the Veteran did not experience DJD of the right ankle manifested to a compensable degree within one year of his March 1991 discharge from his second period of active service, or continuous right ankle disorder symptomatology after the March 1991 discharge from the second period of active service.  Reviewing the evidence created subsequent to the Veteran's March 1991 discharge, in a November 1992 service examination report, a service examiner indicated evaluating the Veteran's lower extremities and finding them to be normal.  In a November 1992 report of his medical history, the Veteran specifically denied any history or current complaints of arthritis, joint deformity, or lameness, and did not report having ever experienced right ankle disorder symptomatology.  In a March 1993 private treatment record, upon physical examination, a private examiner noted full range of motion in the Veteran's ankles and feet.  In a November 1997 service examination report, a service examiner indicated evaluating the Veteran's lower extremities and finding them to be normal.  In a November 1997 report of his medical history, the Veteran reported experiencing or having experienced arthritis of the left hand, arm, and right knee.  In a February 2003 service examination report, a service examiner indicated evaluating the Veteran's lower extremities and finding them to be normal.  In a February 2003 report of his medical history, the Veteran reported experiencing or having experienced arthritis and indicated possible loss of use of the arms, legs, hands, or feet; however, in discussing his report, the Veteran did not indicate experiencing any right ankle disorder symptomatology.  In an April 2003 service physical profile, the profiling officer reported that the Veteran did not meet retention standards in the Reserves due to diabetes mellitus, angina, pain in the left shoulder, left hand pain, left arm pain, and right knee pain.  The profiling officer did not mention any disorders of the right ankle. 

In a February 2007 private treatment record, a private examiner reported that palpation of the anterior lateral ankle region revealed mild pain and dorsiflexion of the foot on the ankle revealed a mild equinus deformity of 10 degrees.  The diagnosis, in part, was pain of the lower extremity.  The Board notes that the February 2007 private treatment record is the first post-service record to note any post-service ankle disorder symptomatology. 

As noted above, in the March 2006 claim for VA disability benefits, the Veteran stated that he had experienced a right ankle disorder beginning on October 21, 1973, the date of the in-service ankle sprain noted in the service treatment records.  At the August 2008 DRO hearing, the Veteran testified that his right ankle disorder had been ongoing for 30 or 35 years.  In an August 2009 VA medical examination report, the Veteran stated that he had experienced recurring problems with his ankle while serving for unverified periods in the Army Reserves as a drill instructor until his retirement in 2005.  The Veteran stated that he was placed on medications and restricted duty, and did not return to full duty until six to eight weeks later.  The Veteran indicated that he continued to have problems with his ankle until discharge in 1976.  The Veteran stated that he subsequently entered the Army Reserves in approximately 1986, and served therein until his 2005 retirement.  The Veteran stated that, during the period from 1986 to 2005, he experienced recurring problems with his ankle.  He stated that he continued to experience intermittent swelling and pain in the right ankle.  The March 2011 VA medical examination report reflects the Veteran stated that he had experienced continuous right ankle disorder symptomatology since the initial in-service ankle injury; yet, at the February 2009 Board personal hearing, the Veteran testified that his right ankle was alright when he was discharged after his first term of service. 

As the Veteran's March 2006, August 2008, August 2009, and March 2011 statements are inconsistent with lay statements included in the record in which he either specifically denied experiencing right ankle disorder symptomatology or failed to report such symptomatology, the Board finds that the Veteran's March 2006, August 2008, August 2009, and March 2011 statements indicating continuous right ankle disorder symptomatology after his March 1991 discharge from his second period of active service lack credibility.  See Caluza at 506. 

As the evidence reflects no notation indicating right ankle disorder symptomatology until nearly 16 years after the Veteran's March 1991 discharge from his second period of active service, and the Veteran's statements indicating continuous right ankle disorder symptomatology since discharge from his second period of active service are not credible, the Board finds that the Veteran did not experience degenerative joint disease of the right ankle manifested to a compensable degree within one year of his March 1991 discharge from his second period of active service, or continuous right ankle disorder symptomatology after his March 1991 discharge from his second period of active service.

Finally, the Board finds that the weight of the evidence demonstrates that the Veteran's current right ankle disorder, diagnosed as mild degenerative changes, is not etiologically related to service.  As noted above, in a February 2007 private treatment record, a private examiner reported that palpation of the anterior lateral ankle region revealed mild pain and dorsiflexion of the foot on the ankle revealed a mild equinus deformity of 10 degrees.  Pain of the lower extremity was indicated under the diagnosis section of the report, even though pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  In a July 2007 private treatment record, the Veteran reported experiencing a history of ankle sprains, implying that he experienced more than the single sprain noted in the October 1973 service treatment record.  The July 2007 private examiner did not diagnose a right ankle disorder.

In an August 2009 VA medical examination report, the Veteran stated that he injured his right ankle during his first period of service in 1975, was placed on medications and restricted duty, did not return to full duty until six to eight weeks later, and continued to have problems with his ankle until discharge in 1976.  The Veteran stated that he subsequently entered the Army Reserves in approximately 1986, served therein until his 2005 retirement, and that during the period from 1986 to 2005 he experienced recurring problems of intermittent swelling and pain in the right ankle.

Upon physical examination, the August 2009 VA examiner noted slight swelling of the lateral malleolus.  Upon review of a contemporaneous X-ray report, the VA examiner diagnosed a right ankle condition.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the VA examiner noted that the Veteran had been employed for the past 30 years, and noted that the reported right ankle disorder was insufficient to keep the Veteran from serving for more than 20 years in the Army Reserves and only became an issue after the Veteran retired.  The VA examiner indicated that the Veteran's current ankle disorder could have been caused by any additional injuries sustained by the Veteran in his more than 30-year employment history as a civilian or his diabetes.  Having reviewed the evidence, the VA examiner opined that, although the Veteran had ankle and joint problems, he could not relate the current ankle disability to service.  The VA examiner stated that such a relationship to service would be "difficult" and it required significant assumptions that he was not prepared to make.  Due to the inartful wording of the opinion expressed, VA provided the Veteran another VA examination and medical opinion.

A March 2011 VA medical examination report reflects that the Veteran reported spraining his ankle during service in 1975 when he twisted his ankle in basic training, that a service examiner prescribed bed rest and no medication, the service examiner preformed an X-ray and found no fracture, and that since that incident he had experienced pain in the right ankle when he walked or put pressure on it.  The Veteran indicated that he was still able to run the normal two miles per day as a drill sergeant in the Army Reserves from 1984 to 2005.  The Veteran stated that the pain in the right ankle currently was an eight out of 10 with walking, that he was able to walk half a mile, and stand for one hour.  The Veteran indicated that he was currently taking Naprosyn for the right ankle disorder. 

Upon physical examination in March 2011, the VA examiner noted pain in the right ankle upon movement, but also indicated that the Veteran was not showing maximal effort in attempting to move the ankle.  The VA examiner noted no swelling of the ankle.  Reviewing a contemporaneous X-ray report, the VA examiner noted mild degenerative changes of the bilateral ankles.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the VA examiner opined that the Veteran's right ankle disorder was less likely as not (less than 50/50 probability) causally or etiologically related to the October 
1973 in-service ankle sprain.  In supporting the opinion, the VA examiner reasoned that the October 1973 X-ray revealed mild swelling of the malleolus, although, after the sprain, the Veteran was able to continue functioning, to include running two miles per day as a drill sergeant until much later in the 1990s.  As the March 2011 VA examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, diagnosed mild degenerative changes of the right ankle, and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that the March 2011 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

The Board has considered the Veteran's lay statements, indicating an ankle disorder which started in service with continuous symptomatology thereafter; however, as the March 2011 VA examiner correctly noted, the Veteran's reports of continuous symptomatology after the October 1973 right ankle injury are not credible.  The record contains reports of his medical history, provided by the Veteran from November 1988 through February 2003, in which the Veteran either denied or failed to report ever having right ankle disorder symptomatology.  The Board also notes that, during the period from 1984 through 2005, the Veteran acted as a drill sergeant for the Army Reserves.  The Veteran did not make any lay statements, to include statements to treating examiners, indicating experiencing post-service right ankle disorder symptomatology until his April 2006 claim for VA disability benefits.  Considering the post-service evidence in which the Veteran did not report right ankle disorder symptomatology or in which he specifically denied such symptomatology, the Board finds that the Veteran's more recent lay statements indicating continuous right ankle disorder symptomatology since service lack credibility.  See Caluza at 506.

For the above-stated reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a right ankle disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



ORDER

An initial disability rating of 30 percent, but no higher, for the service-connected tinea versicolor for the entire initial rating period on appeal from March 27, 2006 is granted. 

Service connection for a right ankle disorder is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


